Exhibit 10.1

 



FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (the “Amendment”) is made as of this
27th day of April, 2018, by and among HANDY & HARMAN GROUP LTD., a Delaware
corporation, SPH GROUP HOLDINGS LLC, a Delaware limited liability company, STEEL
EXCEL INC., a Delaware corporation, and API AMERICAS INC., a Delaware
corporation (collectively, the “US Borrowers” and each individually, a “US
Borrower”), CEDAR 2015 LIMITED, a private limited company incorporated in
England and Wales (“UK Borrower” and together with US Borrowers, the “Borrowers”
and each individually, a “Borrower”), each of the GUARANTORS listed on the
signature pages hereto (each, a “Guarantor” and collectively, the “Guarantors”)
and collectively with Borrowers, the “Loan Parties” and each is individually
referred to herein as a “Loan Party”), the financial institutions which are
named on the signature pages hereto as lenders (collectively, the “Lenders” and
each is individually referred to as a “Lender”), and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), in its capacity as administrative agent (PNC, in such
capacity, the “Administrative Agent”) and in its capacity as a Lender.

BACKGROUND

A. On November 14, 2017, Borrowers, Guarantors, Lenders and Administrative Agent
entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”). The Credit Agreement
and all other agreements, instruments and documents executed and/or delivered in
connection therewith (each as amended, modified, renewed, extended, replaced or
substituted from time to time, are collectively referred to herein as the
“Existing Financing Agreements”). All capitalized terms used herein but not
otherwise defined herein shall have the meaning given to them in the Credit
Agreement.

B. The Loan Parties have requested, and the Administrative Agent and the
Required Lenders have agreed, to amend certain terms and provisions of the
Credit Agreement, in each case subject to the terms and conditions set forth in
this Amendment.

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Amendments to Credit Agreement. Upon the Effective Date, the Credit Agreement
shall be amended as follows:

(a) Table of Contents.

(i)The reference to Schedule 1.1(C) in the Table of Contents of the Credit
Agreement is hereby removed, and

 

(ii)The reference to Schedule 1.1(B) in the Table of Contents of the Credit
Agreement is hereby amended in its entirety and replaced with the following:

 

 



Schedule 1.1(B) Commitments of Lenders
and Addresses for Notices

 

(b) The following definition is added to Section 1.1 [Certain Definitions] of
the Credit Agreement in its proper alphabetical order.

First Amendment shall mean that certain First Amendment to Credit Agreement,
dated as of April 27, 2018, by and among the Loan Parties, the Lenders party
thereto and Administrative Agent.

(c) Section 4.1.1 [Interest Rate Options] of the Credit Agreement is hereby
amended in its entirety and replaced with the following:

4.1.1Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum equal to the Euro-Rate
as determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], Borrowers shall have the right
to select either (x) the Base Rate Option applicable to Revolving Credit Loans
or (y) the Daily Euro Rate plus the Revolving Credit Euro-Rate Applicable
Margin, to apply to the Swing Loans, except as provided in Section 2.6.6 [Swing
Loans Under Cash Management Agreements] with regard to Swing Loans made under
any Cash Management Agreements; provided however, in the absence of a selection
by Borrowers of an applicable rate, the per annum interest rate set forth in
clause (y) above shall apply.

(d) The first sentence of Section 4.1.2 [Rate Calculations; Rate Quotations] of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Daily Euro Rate) and Swing Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.”

2

 



(e) Increase in Revolving Credit Commitments. Pursuant to Section 2.11 [Increase
in Revolving Credit Commitments] of the Credit Agreement, Borrowers have
requested that the Lenders increase Revolving Credit Commitments to an amount
equal to $700,000,000. The Increasing Lenders designated on the signature pages
hereto have elected to increase their Revolving Credit Commitments. Accordingly,
Schedule 1.1(B) to the Credit Agreement is hereby amended and replaced in its
entirety by the amended Schedule 1.1(B) attached hereto and incorporated herein
and each Lender’s resulting Revolving Credit Commitment is reflected on such
Amended Schedule 1.1(B).

(f) Removal and Replacement of Schedule 1.1(C). All references in the Credit
Agreement to “Schedule 1.1(C)” are hereinafter amended to refer to “Schedule
1.1(B)”.

(g) Notwithstanding the limitations set forth in Section 8.2.4 of the Credit
Agreement, the Administrative Agent and Required Lenders hereby consent and
agree that Borrowers shall be permitted to make an Investment of up to
$86,000,000 for the purposes of acquiring shares of Babcock & Wilcox
Enterprises, Inc. (“BW”) in conjunction with the BW Rights Offering. For
purposes hereof “BW Rights Offering” shall mean that certain rights offering
described on Exhibit A to the First Amendment.

(h) Section 8.2.16 [Maximum Leverage Ratio] of the Credit Agreement is hereby
amended in its entirety and replaced with the following:

8.2.16 Maximum Leverage Ratio. The Borrowers shall not permit the Leverage
Ratio, calculated as of the end of each fiscal quarter, to exceed (i) 4.00 to
1.00 for the fiscal quarters ending December 31, 2017 and March 31, 2018, (ii)
4.25 to 1.00 for the fiscal quarters ending June 30, 2018, September 30, 2018
and December 31, 2018 and (iii) 4.00 to 1.00 as of the end of each fiscal
quarter thereafter; provided, however, that notwithstanding the foregoing,
following a Material Acquisition, Borrowers shall not permit the Leverage Ratio,
calculated as of the end of each of the four (4) fiscal quarters immediately
following such Material Acquisition (which, for the avoidance of doubt, shall
commence with the fiscal quarter in which such Material Acquisition is
consummated), to exceed 4.25 to 1.00.

(i) Section 8.2.17 [Maximum Net Leverage Ratio] of the Credit Agreement is
hereby amended in its entirety and replaced with the following:

8.2.17 Maximum Net Leverage Ratio. The Borrowers shall not permit the Net
Leverage Ratio, calculated as of the end of each fiscal quarter, to exceed (i)
3.75 to 1.00 for the fiscal quarters ending December 31, 2017 and March 31,
2018, (ii) 4.00 to 1.00 for the fiscal quarters ending June 30, 2018, September
30, 2018 and December 31, 2018 and (iii) 3.75 to 1.00 as of the end of each
fiscal quarter thereafter; provided, however, that notwithstanding the
foregoing, following a Material Acquisition, Borrowers shall not permit the Net
Leverage Ratio, calculated as of the end of each of the four (4) fiscal quarters
immediately following such Material Acquisition (which, for the avoidance of
doubt, shall commence with the fiscal quarter in which such Material Acquisition
is consummated), to exceed 4.25 to 1.00.

3

 



2. Representations and Warranties. Each Loan Party hereby:

(a) reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the Existing Financing
Agreements and confirms that all are true and correct in all material respects
as of the date hereof, in each case other than representations and warranties
that relate to a specific date;

(b) reaffirms all of the covenants contained in the Credit Agreement and
covenants to abide thereby until all Loans, Obligations and other liabilities of
Loan Parties to Administrative Agent and Lenders, of whatever nature and
whenever incurred, are satisfied and/or released by Administrative Agent and
Lenders;

(c) represents and warrants that no Potential Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;

(d) represents and warrants that since December 31, 2017, no event or
development has occurred which has had or is reasonably likely to have a
Material Adverse Change;

(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment, and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment, or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and

(f) represents and warrants that this Amendment, and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms.

3. Security Interest. As security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), and satisfaction by the Loan
Parties of all covenants and undertakings contained in the Credit Agreement, and
the Existing Financing Agreements, the Borrowers and each of the Guarantors
reconfirms the prior grant of the security interest in and first priority,
perfected lien in favor of PNC Bank, National Association, in its capacity as
Collateral Agent (as defined in the Security Agreement), for its benefit and the
ratable benefit of each Secured Party (as defined in the Security Agreement),
upon and to, all of its right, title and interest in and to the Collateral,
whether now owned or hereafter acquired, created or arising and wherever
located.

4

 



4. Confirmation of Indebtedness. Loan Parties confirm and acknowledge that as of
the close of business on April 27, 2018, Borrowers were indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of $ 484,961,145.80 for the Revolving Credit Loans, without any
deduction, defense, setoff, claim or counterclaim, plus all fees, costs and
expenses incurred to date in connection with the Credit Agreement and the
Existing Financing Agreements.

5. Acknowledgment of Guarantors. Each Guarantor hereby covenants and agrees that
the Continuing Agreement of Guaranty and Suretyship (US Guarantied Obligations)
and the Continuing Agreement of Guaranty and Suretyship (UK Obligations), both
dated November 14, 2018, as amended, restated, reaffirmed, supplemented and
otherwise modified from time to time, shall remain in full force and effect and
shall continue to cover the existing and future Obligations of Borrowers and
each other Guarantor to Administrative Agent and Lenders under the Credit
Agreement and the Existing Financing Agreements.

6. Fees. Upon the effectiveness of this Amendment, Borrowers shall pay to the
Administrative Agent the following fees, each of which shall be fully earned and
payable on the Effective Date:

(a) Borrowers shall pay to Administrative Agent, for the benefit of the Lenders
approving this Amendment (each, an “Approving Lender”), a non-refundable
amendment fee (“Amendment Fee”) in an aggregate amount equal to $300,000,
representing a 5 basis point fee based on each Approving Lender’s respective
Revolving Credit Commitment; and

(b) Borrowers shall pay to Administrative Agent for the benefit for the
Increasing Lenders an upfront fee (“Accordion Upfront Fee”) in an aggregate
amount of $150,000, representing a 15 basis point fee on each Increasing
Lender’s increase in its respective Revolving Credit Commitment.

7. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon (the “Effective Date”) the satisfaction of each of the following
conditions (all documents to be in form and substance reasonably satisfactory to
Administrative Agent and Administrative Agent’s counsel):

(a) Administrative Agent shall have received this Amendment duly executed by
Lenders and all Loan Parties;

(b) Administrative Agent shall have received each of the agreements and
documents (all fully executed, as applicable) listed on the Closing Checklist
attached hereto as Exhibit A;

(c) Payment of the Amendment Fee and Accordion Upfront Fee;

(d) After giving effect to this Amendment, no Potential Default or Event of
Default shall have occurred and be continuing; and

5

 



(e) Execution and/or delivery of all other agreements, instruments and documents
requested by Agent to effectuate and implement the terms hereof.

8. Payment of Expenses. Loan Parties shall pay or reimburse Administrative Agent
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.

9. Reaffirmation of Existing Financing Agreements. Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all other of the Existing Financing Agreements, are hereby
reaffirmed and shall continue in full force and effect as therein written.

10. Release. As further consideration for Administrative Agent’s and Lenders’
agreement to grant the accommodations set forth herein, each Loan Party hereby
waives and releases and forever discharges Administrative Agent and Lenders and
their respective officers, directors, attorneys, agents and employees from any
liability, damage, claim, loss or expense of any kind that Loan Parties, or any
of them, may have against Administrative Agent or Lender arising out of or
relating to the Obligations, this Amendment or the Existing Financing
Agreements, other than any liability, damage, claim, loss or expense as a result
of the gross negligence or willful misconduct of the Administrative Agent or any
Lender.

11. Miscellaneous.

(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.

(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.

(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.

(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.

(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

6

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written. 

 

BORROWERS:

US BORROWERS   SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc., its
Manager   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Chief Financial Officer   STEEL EXCEL INC.  
By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Vice President & Chief Financial Officer   API
AMERICAS INC.   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Authorized Signatory   HANDY & HARMAN GROUP
LTD.   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Senior Vice President   UK BORROWER   CEDAR
2015 LIMITED By:

/s/ Jack L. Howard

Name: Jack L. Howard Title: Director


 

 

 



[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 



  

 

GUARANTORS: STEEL PARTNERS HOLDINGS L.P.   By: Steel Partners Holdings GP Inc.,
its General Partner       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer       SPH GROUP
LLC   By: Steel Partners Holdings GP Inc., its Managing Member       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer       WEBFINANCIAL
HOLDING LLC   By: WebFinancial Holding Corporation, its Managing Member      
By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer       DGT HOLDINGS
CORP.   STEEL SERVICES LTD.   WEBFINANCIAL HOLDING CORPORATION         By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Chief Financial Officer       WEBBANK
HOLDING CORP.       By:

/s/ Douglas B. Woodworth

  Name: Douglas B. Woodworth   Title: Authorized Signatory



 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]





 

 

 

 

BAIRNCO, LLC BASIN WELL LOGGING WIRELINE SERVICE INC. BLACK HAWK ENERGY SERVICES
LTD. HANDY & HARMAN HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION HANDY &
HARMAN INTERNATIONAL, LTD. HANDY & HARMAN OF CANADA, LIMITED HANDY & HARMAN TUBE
COMPANY, INC. HANDYTUBE CORPORATION INDIANA TUBE CORPORATION JPS COMPOSITE
MATERIALS CORP. JPS INDUSTRIES HOLDINGS LLC KASCO, LLC LUCAS-MILHAUPT, INC.
LUCAS-MILHAUPT WARWICK LLC MEX HOLDINGS LLC MTE CORPORATION OMG, INC. OMNI
TECHNOLOGIES CORPORATION OF DANVILLE ROGUE PRESSURE SERVICES LTD. SL DELAWARE
HOLDINGS, INC. SL INDUSTRIES, INC. SL MONTEVIDEO TECHNOLOGY, INC. SL POWER
ELECTRONICS CORPORATION SLMTI DS LLC STEEL ENERGY SERVICES LTD. SUN WELL
SERVICE, INC. WHX CS CORP.   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Senior Vice President   BASEBALL HEAVEN INC.
STEEL SPORTS INC.   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 




 

API (USA) HOLDINGS LTD.   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Authorized Signatory   ATLANTIC SERVICE
COMPANY, LIMITED   By:

/s/ Douglas B. Woodworth

Name: Douglas B. Woodworth Title: Treasurer   Dunmore International Corp.   By:

/s/ Douglas B. Woodworth

Name:  Douglas B. Woodworth Title:  Treasurer




 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



 

 



 



PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender     By: /s/ Bryan Flory Name: Bryan Flory Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]





 

 

 

CITIZENS BANK, N.A., as a Lender     By:

/s/ Douglas Moore

Name: Douglas Moore Title: Senior Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



SUNTRUST BANK, as a Lender     By:

/s/ Eric Saxon

Name: Eric Saxon Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender     By: /s/ Melinda A. White
Name: Melinda A. White Title: Senior Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



BRANCH BANKING AND TRUST COMPANY, as a Lender     By: /s/ Jeff Skalka Name: Jeff
Skalka Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



FIFTH THIRD BANK, as a Lender     By: /s/ Peter Samboul Name: Peter Samboul
Title: Director


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



ROYAL BANK OF CANADA, as a Lender     By:

/s/ Philippe Pepin

Name: Philippe Pepin Title: Authorized Signatory


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

  

SANTANDER BANK, N.A., as a Lender     By:

/s/ Shamek Ghosh

Name: Shamek Ghosh Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



KEYBANK NATIONAL ASSOCIATION, as a Lender     By:

/s/ Marc Evans

Name: Marc Evans Title: Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



TD BANK, N.A., as a Lender     By:

/s/ Maria P. Goncalves

Name: Maria P. Goncalves Title: Regional Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

 



PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender     By:

/s/ James Riley

Name: James Riley Title: Senior Vice President


 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 



 

Exhibit A to First Amendment

 

Description of BW Rights Offering

 

“BW Rights Offering” shall mean that certain rights offering conducted by
Babcock & Wilcox Enterprises, Inc. (“B&W”), which commenced on March 19, 2018.
Pursuant to the BW Rights Offering, B&W distributed one nontransferable
subscription right to purchase additional common shares for each common share
held as of 5:00 p.m., New York City time, on March 15, 2018. In addition, the BW
Rights Offering, as amended, entitles holders to purchase 2.8 common shares at a
subscription price of $2.00 per share. B&W will not issue any fractional shares
in the amended rights offering and exercises of rights will be rounded down to
the nearest whole common share. Rights may be exercised at any time during the
subscription period, which commenced on March 19, 2018 and expires at 5:00 p.m.,
New York City time, on April 30, 2018, unless B&W further extends the
subscription period.

 

Steel Excel Inc. owns 6,993,219 shares of common stock of B&W constituting
approximately 15.8% of outstanding shares.

 

On April 12, 2018, Steel Partners Holdings L.P. (“Steel Holdings”) entered into
an agreement with Vintage Capital Management, LLC (“Vintage”) pursuant to which
Steel Holdings has agreed to backstop Vintage’s obligation under the equity
commitment agreement entered into between Vintage and B&W with respect to the BW
Rights Offering. Steel Holdings has committed, subject to specified conditions,
to fund a portion of Vintage’s backstop commitment up to a maximum aggregate
amount of $46,500,000, but not to exceed such number of shares as would result
in Steel Holdings (together with its affiliates and associates) beneficially
owning more than 29.95% of the then-outstanding shares of B&W.

 

